Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Authorization for Internet Communication
To expedite prosecution, the Examiner recommends filing a written authorization for Internet communication.  Doing so permits the USPTO to communicate using Internet email to schedule interviews or discuss other aspects of the application.  Without a written authorization in place, the USPTO cannot respond to Internet correspondence.  The preferred method of providing authorization is by filing form PTO/SB/439, available at: https://www.uspto.gov/patent/forms/forms.  See MPEP § 502.03.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Cooperation is requested in correcting any errors of which the applicant(s) may become aware.
For example, the Specification uses the acronym EIF (¶ 72), without spelling out the phrase it abbreviates.



Claim Objections
Claims 1, 8, and 15 may read better by omitting “by” in the phrase “performing, by using the self-made expression file . . . .”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-4, 8-10, and 15-18 are rejected as being unpatentable over US 20140122626 (Alam) in view of US 20190018577 (Liu) further in view of US 20140354663 (Takahashi) and US 20170336926 (Chaudhri).
Regarding claim 1, Alam teaches or suggests a method for processing an image in a social networking application, performed by a terminal device having one or more processors and memory storing a plurality of programs to be executed by the one or more processors (¶¶ 44-47, 67), the method comprising: 

performing, by using an expression file, a self-configured specified function of the social networking application of transmitting the expression file to the second user of the social networking application (¶ 39, figs. 6A-7B).
Alam does not expressly disclose receiving an expression file generating instruction corresponding to an image displayed in the interface; triggering the image; invoking an expression editing tool built into the social networking application according to the expression file generating instruction obtained after the image is triggered; obtaining a self-made expression image corresponding to the image by using the expression editing tool and an expression editing operation triggered for the image; generating, in a predefined region of the interface of the social networking application, a self-made expression file that is configured in the social networking application and that corresponds to the self-made expression image; and performing, by using the self-made expression file, a self-configured specified function of the social networking application of releasing the self-made expression image corresponding to the self-made expression file to the list of messages in the interface of the social networking application, and the specified function being different from an expression making function and the self-made expression file being different from the self-made expression image.

triggering the image (¶¶ 67, 68); 
invoking an expression editing tool built into a networking application according to the expression file generating instruction obtained after the image is triggered (¶¶ 67, 68); 
obtaining a self-made expression image corresponding to the image by using the expression editing tool and an expression editing operation triggered for the image (¶¶ 67, 68).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine Alam’s social networking application and Liu’s editor for receiving an expression file generating instruction corresponding to an image displayed in the interface; triggering the image; invoking an expression editing tool built into the social networking application according to the expression file generating instruction obtained after the image is triggered; obtaining a self-made expression image corresponding to the image by using the expression editing tool and an expression editing operation triggered for the image.  A reason to so would have been to effectively improve user experience via a diverse picture sending method.
Takahashi teaches or suggests generating, in a predefined region of an interface of a social networking application, a self-made expression file that is configured in the social networking application and that corresponds to a self-made expression image; and performing, by using the self-made expression file, a self-configured specified function of the social networking application of transmitting the self-made expression file 
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine Alam’s social networking application, Liu’s editor, and Takahashi’s generating for generating, in a predefined region of the interface of the social networking application, a self-made expression file that is configured in the social networking application and that corresponds to the self-made expression image; and performing, by using the self-made expression file, a self-configured specified function of the social networking application of transmitting the self-made expression file to the second user of the social networking application, and the specified function being different from an expression making function and the self-made expression file being different from the self-made expression image.  A reason to so would have been to create an image and identify the image for storage and retrieval.  
Chaudhri teaches or suggests performing, by using a self-made expression file, a self-configured specified function of the social networking application of releasing the self-made expression image corresponding to the self-made expression file to the list of messages in the interface of the social networking application, and the specified function being different from an expression making function and the self-made expression file being different from the self-made expression image  (¶ 909).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine Alam’s social networking application, Liu’s editor, Takahashi’s generating, and Chaudhri’s messaging for 
Regarding claim 2, the aforementioned combination teaches or suggests the image is an image received or transmitted in a session of the social networking application (Alam ¶ 39), and the receiving an expression file generating instruction corresponding to an image displayed in an application comprises: receiving the expression file generating instruction corresponding to the image displayed in the social networking application in a session interface, of the social networking application (Liu ¶ 65; Chaudhri ¶ 907), displaying the received and/or transmitted image, the self-made expression file generated by the expression file generating instruction for the displayed image being invoked by the social networking application to implement a function of transmitting an expression image in the session (Liu ¶¶ 75-76, Chaudhri 909).  The teachings and suggestions of the references are combined for the same reason as explained for claim 1.
Regarding claim 3, the aforementioned combination teaches or suggests activating related action items of a displayed image in the social networking application, and obtaining the expression file generating instruction corresponding to the displayed 
Regarding claim 4, the aforementioned combination teaches or suggests the obtaining a self-made expression image corresponding to the image by using the expression editing tool and an expression editing operation triggered for the image comprises: jumping to an expression editing state corresponding to the displayed image by using the expression editing tool; receiving the expression editing operation triggered for the image in the expression editing state; and performing image processing corresponding to the expression editing operation on the image in the expression editing state by using the expression editing tool, to obtain the self-made expression image corresponding to the image (Liu ¶¶ 72-73; Chaudhri ¶ 907).  The teachings and suggestions of the references are combined for the same reason as explained for claim 1.
Regarding claims 8-10 and 15-18 the aforementioned combination teaches or suggests the limitations of the claims as explained supra, mutatis mutandis.

Claims 5, 12, and 19 are rejected as being unpatentable over US 20140122626 (Alam) in view of US 20190018577 (Liu) further in view of US 20140354663 (Takahashi), US 20170336926 (Chaudhri), and CN 102911184A (Tonglei1).
The aforementioned combination teaches or suggests the generating, in the interface of the social networking application, a self-made expression file that is ¶ 909).  The teachings and suggestions of the references are combined for the same reason as explained for claim 1.
Alam does not expressly disclose obtaining a user identifier logged in the social networking application; and storing the self-made expression file in an application server and/or locally in the terminal device by using the user identifier as an index.
Tonglei teaches or suggests obtaining a user identifier logged in a social networking application; and storing a self-made expression file in an application server and/or locally in the terminal device by using the user identifier as an index (Tonglei ll. 77-78, 84-85, 505-506).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine Alam’s social networking application, Liu’s built-in editor, Takahashi’s generating, Chaudhri’s messaging, and Tonglei’s indexing for obtaining a user identifier logged in the social networking application; and storing the self-made expression file in an application server and/or locally in the terminal device by using the user identifier as an index.  A reason to do so would have been to associate a file with a user for subsequent retrieval.

Claims 6, 7, 13, 14, and 20 are rejected as being unpatentable over US 20140122626 (Alam) in view of US US 20190018577 (Liu) further in view of US 20140354663 (Takahashi), US 20170336926 (Chaudhri), and US 20030058275 (Pilu).

Pilu teaches or suggests after generating, in the interface of a social networking application, an expression file that is configured in the application and that corresponds to an expression image, displaying the expression file in a thumbnail view on an expression panel of the social networking application (¶¶ 42-43).  
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine Alam’s social networking application, Liu’s built-in editor, Takahashi’s generating, Chaudhri’s messaging, and Pilu’s thumbnails to after generating, in the interface of the social networking application, a self-made expression file that is configured in the application and that corresponds to the self-made expression image, display the self-made expression file in a thumbnail view on an expression panel of the social networking application.  A reason to do so would have been to save screen space on the interface.  
Regarding claim 7, Pilu teaches or suggests a thumbnail of the self-made expression file is associated with the expression file, and after the displaying the self-made expression file in a thumbnail view on an expression panel of the application, the method further comprises: selecting to invoke, according to a selection operation triggered for the thumbnail of the self-made expression file on the expression panel, the expression file indexed in the terminal device locally or in the social networking 
Regarding claims 13, 14, and 20, the aforementioned combination teaches or suggests the limitations of the claims as explained supra, mutatis mutandis.

Claims 1, 2, 4, 8, 9, 11, 15, 16, and 18 are rejected as being unpatentable over US 20140122626 (Alam) in view of US 20040268246 (Leban) further in view of US 20140354663 (Takahashi) and US 20170336926 (Chaudhri).
Regarding claim 1, Alam teaches or suggests a method for processing an image in a social networking application, performed by a terminal device having one or more processors and memory storing a plurality of programs to be executed by the one or more processors (¶¶ 44-47, 67), the method comprising: 
an image displayed in an interface of a social networking application run by the terminal device (¶ 67, figs. 6A-7B), wherein the interface of the social networking application includes a list of messages exchanged between a first user of the social networking application at a terminal device and a second user of the social networking application, an image being associated with one of the messages in the list from the second user (¶¶ 39, 40, 67, figs. 6A-7B);
performing, by using an expression file, a self-configured specified function of the social networking application of transmitting the expression file to the second user of the social networking application (¶ 39, figs. 6A-7B).

Leban teaches or suggests receiving an expression file generating instruction corresponding to an image displayed in an interface (¶¶ 29, 36, 39); 
triggering the image (¶¶ 25, 39); 
invoking an expression editing tool built into a social networking application according to the expression file generating instruction obtained after the image is triggered (¶¶ 25, 39); 
obtaining a self-made expression image corresponding to the image by using the expression editing tool and an expression editing operation triggered for the image (¶¶ 25, 39).

Takahashi teaches or suggests generating, in a predefined region of an interface of a social networking application, a self-made expression file that is configured in the social networking application and that corresponds to a self-made expression image; and performing, by using the self-made expression file, a self-configured specified function of the social networking application of transmitting the self-made expression file to a second user of the social networking application, and the specified function being different from an expression making function and the self-made expression file being different from the self-made expression image (¶¶ 8, 54).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine Alam’s social networking application, Leban’s editor, and Takahashi’s generating for generating, in a predefined region of the interface of the social networking application, a self-made expression file that is configured in the social networking application and that corresponds to the self-
Chaudhri teaches or suggests performing, by using a self-made expression file, a self-configured specified function of the social networking application of releasing the self-made expression image corresponding to the self-made expression file to the list of messages in the interface of the social networking application, and the specified function being different from an expression making function and the self-made expression file being different from the self-made expression image  (¶ 909).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine Alam’s social networking application, Leban’s editor, Takahashi’s generating, and Chaudhri’s messaging for performing, by using the self-made expression file, a self-configured specified function of the social networking application of transmitting the self-made expression file to the second user of the social networking application and releasing the self-made expression image corresponding to the self-made expression file to the list of messages in the interface of the social networking application, and the specified function being different from an expression making function and the self-made expression file being different from the self-made expression image.  A reason to so would have been to share edited content.  
¶ 907), displaying the received and/or transmitted image, the self-made expression file generated by the expression file generating instruction for the displayed image being invoked by the social networking application to implement a function of transmitting an expression image in the session (Chaudhri ¶ 909).  The teachings and suggestions of the references are combined for the same reason as explained for claim 1.
Regarding claim 4, the aforementioned combination teaches or suggests the obtaining a self-made expression image corresponding to the image by using the expression editing tool and an expression editing operation triggered for the image comprises: jumping to an expression editing state corresponding to the displayed image by using the expression editing tool; receiving the expression editing operation triggered for the image in the expression editing state; and performing image processing corresponding to the expression editing operation on the image in the expression editing state by using the expression editing tool, to obtain the self-made expression image corresponding to the image (Leban ¶ 39; Chaudhri ¶ 907).  The teachings and suggestions of the references are combined for the same reason as explained for claim 1.
supra, mutatis mutandis.

Claims 3, 10, and 17 are rejected as being unpatentable over US 20140122626 (Alam) in view of US 20040268246 (Leban) further in view of US 20140354663 (Takahashi), US 20170336926 (Chaudhri), and US 20080225057 (Hertzfeld). 
Alam does not expressly disclose receiving the expression file generating instruction corresponding to the image displayed in the application or the social networking application comprises: activating related action items of the displayed image in the application or the social networking application, and obtaining the expression file generating instruction corresponding to the displayed image through triggering of selection of an expression making action item in the related action items.
Hertzfeld teaches or suggests activating related action items of a displayed image in an application or a social networking application, and obtaining the expression file generating instruction corresponding to the displayed image through triggering of selection of an expression making action item in the related action items (¶¶ 37-38).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine Alam’s social networking application, Leban’s built-in editor, Takahashi’s generating, Chaudhri’s messaging, and Hertzfeld’s action items so receiving the expression file generating instruction corresponding to the image displayed in the application or the social networking application comprises: activating related action items of the displayed image in the application or the social networking application, and obtaining the expression file 

Claims 3, 5, 10, 12, 17, and 19 are rejected as being unpatentable over US 20140122626 (Alam) in view of US 20040268246 (Leban) further in view of US 20140354663 (Takahashi), US 20170336926 (Chaudhri), and CN 102911184A (Tonglei2).
Regarding claim 3, Alam does not expressly disclose receiving the expression file generating instruction corresponding to the image displayed in the application or the social networking application comprises: activating related action items of the displayed image in the application or the social networking application, and obtaining the expression file generating instruction corresponding to the displayed image through triggering of selection of an expression making action item in the related action items.
Tonglei teaches or suggests activating related action items of a displayed image in an application, and obtaining an expression file generating instruction corresponding to the displayed image through triggering of selection of an expression making action item in the related action items (Tonglei ll. 479-481).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine Alam’s social networking application, Leban’s built-in editor, Takahashi’s generating, Chaudhri’s messaging, and Tonglei’s menu so receiving the expression file generating instruction corresponding to 
Regarding claim 5, the aforementioned combination teaches or suggests the generating, in the interface of the social networking application, a self-made expression file that is configured in the social networking application and that corresponds to the self-made expression image comprises: generating the self-made expression file corresponding to the self-made expression image (Chaudhri ¶ 909).  The teachings and suggestions of the references are combined for the same reason as explained for claim 1.
Alam does not expressly disclose obtaining a user identifier logged in the social networking application; and storing the self-made expression file in an application server and/or locally in the terminal device by using the user identifier as an index.
Tonglei teaches or suggests obtaining a user identifier logged in a social networking application; and storing a self-made expression file in an application server and/or locally in the terminal device by using the user identifier as an index (Tonglei ll. 77-78, 84-85, 505-506).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine Alam’s social networking application, Leban’s built-in editor, and Chaudhri’s messaging, and Tonglei’s indexing 
Regarding claims 10, 12, 17, and 19, the aforementioned combination teaches or suggests the limitations of the claims as explained supra, mutatis mutandis.

Claims 6, 7, 13, 14, and 20 are rejected as being unpatentable over US 20140122626 (Alam) in view of US 20040268246 (Leban) further in view of US 20140354663 (Takahashi), US 20170336926 (Chaudhri), and US 20030058275 (Pilu).
Regarding claim 6, Alam does not expressly disclose after generating, in the interface of the social networking application, a self-made expression file that is configured in the application and that corresponds to the self-made expression image, displaying the self-made expression file in a thumbnail view on an expression panel of the social networking application.
Pilu teaches or suggests after generating, in the interface of a social networking application, an expression file that is configured in the application and that corresponds to an expression image, displaying the expression file in a thumbnail view on an expression panel of the social networking application (¶¶ 42-43).  
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine Alam’s social networking application, Leban’s built-in editor, Takahashi’s generating, Chaudhri’s messaging, and Pilu’s thumbnails to after generating, in the interface of the social networking 
Regarding claim 7, Pilu teaches or suggests a thumbnail of the self-made expression file is associated with the expression file, and after the displaying the self-made expression file in a thumbnail view on an expression panel of the application, the method further comprises: selecting to invoke, according to a selection operation triggered for the thumbnail of the self-made expression file on the expression panel, the expression file indexed in the terminal device locally or in the social networking application server by using the user identifier logged in the application and the thumbnail; and transmitting the self-made expression file in the social networking application. (¶ 62).  The teachings and suggestions of the references are combined for the same reason as explained for claim 6.
Regarding claims 13, 14, and 20, the aforementioned combination teaches or suggests the limitations of the claims as explained supra, mutatis mutandis.

Response to Arguments
The arguments have been fully considered and are unpersuasive.  
The applicants argues that “there is no difference between the image file transmitted and the image displayed nor any disclosure of a self-made expression file capable of performing a specified function.”  (Resp. 12.)  


Citation of Other Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to the instant disclosure.  The prior art made of record and not relied upon is considered pertinent to the instant disclosure.  US 20180260994 adjusts a first face portion from a first expression to a second expression in a first face model based on an adjustment instruction.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lance Leonard Barry whose telephone number is 571-272-5856.  The examiner can normally be reached Monday-Friday 8:00-5:00 ET.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter-Anthony Pappas, can be reached at 571-272-7646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Questions on access to the Private PAIR system should be directed to the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LANCE LEONARD BARRY/
Primary Examiner, Art Unit 2448



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The Examiner cites to previously provided translation.  
        2 The Examiner cites to previously provided translation.